 570DECISIONSOF NATIONALLABOR RELATIONS BOARDMeat Foods,Inc. d/b/a Uncle Charlie's Sausage Co.andDistrict Union Local 227,Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 9-CA-4956,June 11, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn March 25,1969, Trial ExaminerCharlesW.Schneider issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the NationalLaborRelationsAct, as amended,and recommending that it ceaseand desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed exceptions tothe Trial Examiner'sDecision.Pursuant to the provisions of Section3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulingsof the TrialExaminer and finds that no prejudicial error wascommitted.The rulings are herebyaffirmed.TheBoard has considered the Trial Examiner's Decision;Respondent'sexceptions, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendationsof the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that Respondent,Meat Foods, Inc.d/b/aUncleCharlie'sSausageCo.,Richmond,Kentucky,itsofficers,agents,successors,andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.'In adopting the Trial Examiner's conclusion that Charles Reinhart wasthe Charging Party's agent in requesting recognition from Respondent, wenote that the Regional Director found Reinhart to be "Petitioner'srepresentative"inhisReportonObjectionsintheunderlyingrepresentation case.In its exceptions to this Report,attached as an exhibittoRespondent's exceptions in this case,Respondent itself refers toReinhartas"an admitted representative of Petitioner."We rejectRespondent's contention that Reinhart was not the Charging Party's agent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'On December5, 1967,an election was conducted at theRichmond,Kentucky,plant of Meat Foods,Inc. d/b/aUncleCharlie'sSausageCo.,hereincalledtheRespondent, pursuant to a Stipulation for CertificationUpon Consent of Election approved on November 3,1967,byRespondent and District Union Local 227,AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO,herein calledthe Union. Of anappropriate unit of approximately 34 eligible voters, 33ballots were cast, 20 in favor of and 13 against the Union.No ballots were challenged.Pursuantto timely objections to conduct affecting theresults of the election filed by Respondent on December11, 1967, an investigation was conducted in accordancewith Section 102.69 of the Board's Rules and Regulations,Series 8,as amended.As a result of such investigation, aReport on Objections to Election and Recommendationsto the Board was issued by the Regional Director on July30, 1968, in which he found that the objections raised nosubstantial or material issues with respect to the election,recommended to the Board that the objections beoverruled in their entirety, and that the Union be certifiedasthecollective-bargainingrepresentativeoftheemployees in the stipulated unit.The Respondent filed timely exceptions to the RegionalDirector'sReportonObjectionstoElectionandRecommendations to the Board. On October 10, 1968, theBoardissueditsDecisionandCertificationofRepresentativeinwhich it overruledRespondent'sexceptions in their entirety, and certified the Union as theexclusive bargaining representative of the employees in theappropriate unit.The Complaint CaseOn November 7, 1968, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged,inter a/ia,that since on or aboutOctober 10,1968, the Respondent refused to bargain with the Union.On December 18, 1968, the General Counsel, by theRegional Director of Region 9, issued a Complaint andNotice ofHearing allegingthat the Respondent hadcommitted unfair labor practices in violation of Section8(a)(l) and(5) and Section 2(6) and (7) of the Act byrefusing to bargain with the Union upon request. In duecourse the Respondent filed its Answer to the complaintinwhich certain allegations of the complaint wereadmitted and others denied.In its Answer the Respondent admits the followingallegations of the complaint:(1) filing and service of thecharge, (2) certain jurisdictional facts,(3) that the union isa labor organization within the meaning of Section 2(5) oftheAct, and (4) that H.N. Benton is an agent acting onthe Respondent's behalf and is a supervisor as defined inSection2(11)of the Act. Respondent denies theallegations contained in the complaint to the effect that:(1) the Union has requested the Respondent to bargaincollectively, (2)Respondent has refused to bargain withthe Union, and (3) it is engagingin unfair labor practices'Administrativeorofficialnotice is taken of the record in therepresentation proceeding,CaseNo. 9-RC-7482,as the term"record" isdefined in Section 102.68 and 102.69(f) of the Board'sRules(Rules andRegulations and Statements of Procedure,NationalLaborRelationsBoard,Series 8,as amended).SeeLTV Electrosystems.Inc.,166 NLRBNo 81, enfd.388 F.2d 683(C.A. 4, 1968);Golden Age Beverage Co.167NLRBNo.24; Intertype Co. v. Penello,269 F.Supp.573 (D.C Va. 1967);lntertypeCo.v.N.L.R B.401 F.2d 41 (C.A. 4, 1968XFollettCorp., etal. 164 NLRBNo. 47,enfd.397 F.2d 91 (C.A. 7, 1968);Section 9(d) ofthe NLRA.176 NLRB No. 74 MEAT FOODS, INC.571affecting commerce within themeaningof the Act.As to the allegations contained in paragraph 5(a) of theComplaint and Notice of Hearing, which alleges that anelection was conducted by the Board, that the Union wascertifiedastheexclusivecollective-bargainingrepresentative,andthattheappropriatecollective-bargaining unit is all employees of Respondentat its Richmond, Kentucky, plant, excluding all mechanicsand driver salesmen,allguards,officeclericals,andprofessional employees and all supervisors as defined inSection 2(11) of the Act, Respondent neither admits nordenies,but rather sets out an explanation.In thisexplanationRespondent'sAnswerstatesthatits"Objections to the conduct of the election alleged inparagraph 5(a), raise substantial and material issues offact on the basis of which such election should be eithersetaside,or in the alternative,a hearing directed toresolve such substantial material issues of fact."As to paragraph 5(b) of the Complaint and Notice ofHearing in which it is asserted that the Union is theexclusivecollective-bargainingrepresentativeofRespondent'semployeesintheappropriateunit,Respondent'sAnswer states that the Respondent iswithout knowledge as to theseallegations.Under date of February 13, 1969, received February 17,1969, Counsel for the General Counsel filed a Motion forSummary Judgment in which he contends that thepleadings considered together with the official Boardrecord in the underlying representation proceeding, Case9-RC-7482,raiseno issues requiring hearing, thatRespondent'sdefense set forth in its Answer raises nolitigablequestion of fact and that, as a matter of law,Respondent has no valid defense to the complaint andtherefore cannot submit an opposing affidavit, a positionwhich the Respondent suggests is particularly true in thelightof restrictions on discovery proceedings in unfairlabor practice cases.Attached to the Motion for Summary Judgment asexhibit (b) is a copy of a letter from Charles R. Reinhart,Director of Organizing of the Union, to Mr. HermanBenton, president of the Respondent. In this letter, datedOctober 15, 1968, (5 days after certification) the Unionrequested theRespondent to bargain with it as thecertified union in the appropriate unit. Attached to theMotion for Summary Judgment as exhibit (c) is a copy ofa letter from H. N. Benton, on behalf of the Respondent,acknowledging receipt of the Union's October 15 letter. Inits reply, dated October 25, 1968 the Respondent declinedtorecognize theUnion as the representative of itsemployees on the ground, in sum, that the Union was notthe legal bargaining representative.Copies of these twoletters are attached hereto.On February 20, 1969, 1 issued an Order returnableMarch 3, 1969, and subsequently extended at the requestof the Respondent to March 14, 1969, directing theparties to show cause as to whether or not the GeneralCounsel's Motion should be granted. On March 13, 1969,Counsel for the Respondent filed a Response to GeneralCounsel'sMotion for Summary Judgment. No otherresponses have been received.Inter alia,theResponseadmits the authenticity of exhibits (b) and (c).Ruling on Motion for Summary Judgmentreasons.First,Respondent states that its "exceptionswhen read in connection with the Report of the RegionalDirector on Respondent's Objections to the conduct of theelectionheld in Case 9-RC-7482, clearly establishessubstantial and material issues of fact upon which thehearing should be held, at which time witnesses will besubjected to examination and cross-examination, thusaffordingRespondent due process, and equal protectionunder the law."Secondly,RespondentquestionstheauthorityofCharles Reinhart. Thus, while admitting the authenticityof exhibit (b), the letter which Reinhart wrote to theRespondent on behalf of the Union requesting recognition,the Respondent does not admit the agency of Reinhart orhis authority to act for the Union in the matter set out inexhibit (b).The Respondent correctly states that theGeneral Counsel has the burden to show that Reinhart isin fact an agent of the Union, that this is a material fact,and that no supporting affidavits are submitted by theGeneral Counsel in connection therewith. The Respondentfurther asserts that under the Rules of Federal Procedureconcerning motions for summary judgment, Respondenthas no ability to determine whether Reinhart is in fact anagent of the Union. and therefore cannot submit anopposing affidavit, a position which the Respondentsuggests is particularly true in the light of restrictions ondiscovery proceedings in unfair labor practice cases.The Respondent's contentions concerning the agency ofReinhart are not sustained. In the light of the wholecontext of events, the letter of Reinhart to the Respondenton behalf of the Union has a circumstantial guarantee oftrustworthiness and constitutesprima facieevidence ofthe authority of Reinhart to request the Respondent tobargain.The Respondent did not question Reinhart'sauthority upon receipt of the letter but accepted it asauthentic and responded to it with an unequivocal refusaltobargain.The Respondent suggests no facts castingdoubt on Reinhart's authority. That discovery may berestricted in unfair labor practice cases would not haveprevented the Respondent from making an investigationand representing in its Response to the Motion forSummary Judgment (either by way of affidavit or bycertification of counsel) what its investigation disclosedrespectingReinhart's authority. If such representationsraisedgenuine factual issues requiring the taking ofevidence respecting Reinhart's authority, hearing would beprovided.However, nothing of such nature is suggestedhere. In the absence of any assertion that evidence existscasting doubt on the authority of Reinhart to requestrecognitionon behalf of the Union, it must be concludedthat Reinhart was in fact authorized to make the request.With respect to the Respondent's contention that itsobjections raised issues upon which a hearing should beheld, it must be noted that that issue was resolved by theBoard to the contrary in the representation proceeding.The Respondent thus seeks to relitigate the issue here.This the Respondent may not do before the trialexaminer.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated in aprior related representation proceeding.' This policy isCounselfortheRespondentopposessummaryjudgment.In its Response Respondent urges that theGeneralCounsel'smotion should be denied for two'Krieger-Radsdale&Co. Inc.159NLRB 490, enfd 379 F.2d 517,(C.A. 7, 1967),cert. denied389 U.S. 1041;N L.R.B v. Macomb Pottery,376 F.2d 450 (C.A. 7, 1967);Howard Johnson Company,164 NLRB No.121;Metropolitan Life Insurance Company.163NLRB No. 71. See 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised;'and that there are not such issues here has beeneffectively decided by the Board.In view of Respondent's admission of the authenticityof General Counsel's Exhibit (c) (Respondent's letter ofOctober 25, 1968, to the Union), I find that theRespondent has since October 25, 1968, refused torecognize the Union as the exclusive bargaining agent ofthe employees in the appropriate unit and has refused tomeet and bargain collectively with the Union concerningthetermsand conditions of employment of theseemployees.There thus being no unresolved matters requiring anevidential hearing,theMotion of the General Counsel forSummary Judgment is granted,and I hereby make thefollowing further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTMeat Foods, Inc., d/b/a Uncle Charlie's Sausage Co.,the Respondent,is a Kentucky corporation engaged in thebusiness of processing and selling beef and other meatproducts at its plant in Richmond, Kentucky.During the past 12 months, which is a representativeperiod,Respondent had a direct inflow, in interstatecommerce,of goods and products valued in excess of$50,000,which it purchased and caused to be shippeddirectly to its Richmond, Kentucky, plant from pointsoutside the State of Kentucky.Respondent is, and has been,atalltimesmaterialherein,an employer engaged in commerce and inoperations affecting commerce,within the meaning ofSection 2(6) and (7) of the Act.[I.THE LABORORGANIZATION INVOLVEDthe Regional Director of Region 9 of the National LaborRelations Board.On October 10, 1968,the Board certified the Union asthe exclusive collective-bargaining representative of theemployees in the appropriate unit.At all times since October 10,1968, and continuouslyto the present,theUnion has been the representative forthe purpose of collective bargaining of the employees inthe said unit, and by virtue of Section 9(a) of the Act, hasbeen,and is now,the exclusive representative of all theemployees in said unit for the purpose of collectivebargaining with respect to rates of pay, wages,hours ofemployment,andothertermsandconditionsofemployment.On or about October 15,1968, the Union requested theRespondent to meet with it for the purpose of collectivebargainingwithrespecttotheemployees in theappropriateunit,andonOctober25,1968,theRespondent refused to do so.By thus refusing to bargain collectively Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with,restrained andcoerced its employees in violation of Section 8(a)(1) of theAct.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings and conclusions,pursuantto Section10(c) of the Act,I recommend that the Boardissue the following:ORDERA. For the purposeof determiningthe duration of thecertification,the initialyear of certification shall bedeemed to begin on thedate theRespondent commencesto bargainin good faith with the Unionas the recognizedexclusive bargaining representativein the appropriate unit.The Unionis,and has been at all times material herein,a labor organization within the meaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed by the Respondent at its plantlocatedatRichmond,Kentucky,excludingallmechanicsand driversalesmen,allguards,officeclericals and professional employees and all supervisorsas defined in Section2(11) of the Act.On December 5, 1967, a majority of Respondent'semployees in the said unit designated and selected theUnion as their collective-bargaining representative in asecret-ballot election conducted under the supervision ofPittsburgh PlateGlassCo. v. N L R.B.,313 U.S. 146, 162 (1941); NLRBRules and Regulations,Sections102.67(f) and 102.69(c).'D K. Van and Storage, inc.,127 NLRB 1537, enfd. 297 F.2d 74 (C.A.5, 1961). SeeAir Control Window Products. inc.,355 F.2d 245, 249 (C.A.5, 1964). "If thereisnothing to hear,then a hearing is a senseless anduseless formality." See alsoN L R B. v. BataShoe ('a, 377 F.2d 821, 826(C A. 4, 1967): ". . .there is no requirement,constitutional or otherwise,that there be a hearing in the absence of substantial and material issuescrucial to determination of whether NLRB election results are to beaccepted for purposes of certification."B.Meat Foods, Inc., d/b/a Uncle Charlie's SausageCo., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with District UnionLocal 227,AmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO, as the exclusivecollective-bargaining representative of the employees inthe following appropriate bargaining unit:All employees employed by the Respondent at its plantlocatedatRichmond,Kentucky,excludingallmechanics and driver salesmen, all guards, officeclericals and professional employees, and all supervisorsas defined in Section 2(11) of the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with DistrictUnion Local 227, Amalgamated Meatcutters and ButcherWorkmen of North America, AFL-CIO, as the exclusive'i'lapurpose of this provision is to msure that the employees in theappropriate unit will be accorded the servicesof theirselected bargainingagent for the periodprovided bylaw. SeeMar-Jac Poultry Co ,136NLRB 785;Commerce Co, d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5), cert. denied 379 U.S. 817 (1964);BurnettConstructionCo,149NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10,1965). MEAT FOODS, INC.573representative of the employees in the appropriate unitwith respect to rates ofpay, wages,hours of employment,and other terms and conditions of employment andembody in a signed agreement any understanding reached.(b) Post at its plant at Richmond, Kentucky, copies ofthe attached notice marked "Appendix."' Copies of saidnotice on forms provided by the Regional Director forRegion 9, shall, after being duly signed by an authorizedrepresentativeof the Respondent, be posted by theRespondent immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify theRegionalDirector for Region 9, inwriting, ,within20days from the receipt of thisRecommended Order what steps the Respondent hastaken to comply herewith.,'In the event that this Recommended Order is adopted by the Board thewords"aDecision and Order"shall be substituted for the words "theRecommendations of a Trial Examiner"in the notice.In the further eventthat the Board'sOrder is enforced by a decree of a United States Court ofAppeals,the words "a Decree of the United States Court of AppealsEnforcing an Order"shall be substituted for the words"a Decision andOrder."'in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 9,inwriting,within 10 days from the receipt of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardWE WILL NOT refuse to bargain collectively withDistrictUnion Local 227, Amalgamated Meatcuttersand ButcherWorkmen of North America, AFL-CIO,as the exclusive collective-bargaining representative ofall our following employees:All employees employed by us at our plant located atRichmond, Kentucky, excluding all mechanics anddriversalesmen,allguards,officeclericalsandprofessional employees and all supervisors as definedin Section2(l 1) of the Act.WE WILL NOT interfere with the efforts of the Unionto negotiate for or represent employees as exclusivecollective bargaining representative.WE WILL bargain collectively with the Union as theexclusivecollectivebargainingrepresentativeof theemployees in the appropriate unit and if anunderstanding is reached sign a contract with theUnion.MEATS FOODS, INC.,D/B/A UNCLE CHARLIE SSAUSAGE CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerning thisnotice may be directed tothe Board'sRegionalOffice,Room 2407 Federal OfficeBuilding,550Main Street,Cincinnati,Ohio 45202,Telephone 513-684-3686.EXHIBIT (b)October 15, 1968Mr. Herman Bentonc/o Uncle Charlie's SausageCompany406 No. Estille AvenueRichmond, Kentucky 40475Dear Sir:This Union having been certified by the National LaborRelations Board,Washington, D. C., on October 10,1968 as the exclusive bargaining agent of all employeesof the employerin the unionfound appropriate by theNational Labor Relations Board, hereby request thatyou immediately bargain with said union concerningwages,hours, and conditions of said employees andfurther request that you contact the undersigned as tothe date, time, and place within five days so that aconferencecancommence for the purpose ofconsummating a collective bargaining agreement.Very truly yours,Charles R. ReinhartDirector of OrganizingDistrict Union Local 227CRR/gcc:Mr. Ronald Allen, Attorney305 Union Federal Building, Evansville, Indiana 47708EXHIBIT (c)DistrictUnion Local 2272140 Dixie HighwayLouisville,Ky 40210ATTENTION:Charles R. ReinhartDear Mr. Reinhart:Yourletterof October 15 has beenreceived.Thepurpose of this letter is to inform you that we will notrecognize the AmalgamatedMeat Cuttersand ButcherWorkmen ofNorth Americaas the representative ofour employees.The reason for this,as you are no doubtaware of,is the fact that the results of the election heldon our premises do not accurately reflect the desires ofour employees.This situation has arisen due to theconduct of the Amalgamated Meat Cutters and ButcherWorkmen of North America during the campaignpreceding the election.We do not believe that the decisionof the NLRB inany way correctly represents the state of the lawapplicable to the evidence submitted by us in support ofour objections. Therefore,we feel,as a matter of law,that you do not represent a majority of our employeesand consequently,any recognition of your union by thiscompany would be illegal.We herebyinform you thatwe will conduct no bargaining negotiationswith the 574DECISIONSOF NATIONALLABOR RELATIONS BOARDAmalgamated Meat Cutters until the court of highestmatter bythe NLRB.jurisdiction in these matters has not only determinedVery truly yours,thatyourconductprecedingtheelectionwasUncle Charlie's Sausageunobjectionable;but also that we have received dueCo.process of law as guaranteed by the constitution of the/s/ H. N. BentonUnited States in respect to the prosecution of thisHNB/jw.H. N. Benton